Citation Nr: 1309047	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left facial and left neck scar residuals.  

2.  Entitlement to service connection for scar residuals of both arms.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1981 to December 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) which denied service connection for left facial and neck scar residuals and scar residuals of both arms.  In June 2010 decision, the Board remanded the Veteran's appeal to the RO in order to schedule the Veteran for a hearing before a Department of Veterans Affairs (VA) Decision Review Officer (DRO).  

In June 2010, the Veteran was scheduled for the requested DRO hearing.  In August 2010, the Veteran withdrew his hearing request.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection is warranted for left facial, left neck, right arm, and left arm scar residuals as he was attacked and cut by an individual in a parking lot in Osterholz-Scharmbeck, Germany during August 1982.  A May 1983 Report of Accidental Injury in Support of Claim for Compensation or Pension (VA Form 21-4176) states the investigation report of the incident was located in the records of the Lucius D. Clay Kaserne Army military police station.  The military police report is not of record.  

A November 1982 Army memorandum addressing a recommendation for the Veteran's discharge states that "a chronological history of drug/alcohol abuse" and a "clinical evaluation/diagnosis" were contained in "Enclosure 1."  The Board notes that "Enclosure 1" is not of record.  Further, the Veteran's complete service personnel documentation is not of record.  

VA should obtain all relevant military and VA documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that (1) the Veteran's service personnel records be incorporated into the record and (2) a search be made of the records of the Lucius D. Clay Kaserne Army military police station for entries pertaining to the Veteran and the August 1982 incident.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the record and the Veteran notified pursuant to the notified pursuant to 38 C.F.R. § 3.159(e) (2012). 

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

